El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
José Muñoz Vázquez estableció demanda en cobro del importe de un pagaré satisfecho por él. El pagaré estaba suscrito por Muñoz Vázquez y Lorenzo Bonilla Flores como deudores solidarios, aunque Muñoz Vázquez en realidad era sólo un fiador.
Alegan ahora los apelantes que al dictar sentencia la corte inferior a favor del demandante, incurrió en los si-guientes errores:
*372“I. Declarar eliminada la defensa de los demandados sobre pres-cripción de la acción, cuando la misma Corte inferior al resolver la moción del demandante sobre eliminación, dejó dicha defensa sub-sistente.
“II. Declarar con lugar la demanda por el total importe del pa-garé, cuando se habían abonado cien dólares y además que el último endoso de dicho pagaré se hizo después de su vencimiento y en favor de uno de los deudores.
“III. Que la demanda no aduce hechos suficientes para determi-nar una causa de acción.”
El razonamiento sometido en la primera proposición tiende a crear cierta confusión sobre lo que realmente ocu-rrió en la corte inferior. El texto de la orden, resolviendo la moción de eliminación no es tan definido y claro como pu-diera esperarse, pero en conjunto deja poco lugar a duda sobre si la corte quiso eliminar la moción que se hizo. Ni consta tampoco que los demandados en verdad y de hecho interpretaron mal tal resolución o fueron de algún modo in-ducidos a su perjuicio.
La resolución debe ser interpretada en relación con la moción para eliminar que comprendía varios diferentes por-menores y fué declarada con lugar en parte y sin lugar en otros particulares. Sería suficiente contestación al razona-miento de los apelantes sobre este punto decir que la mo-ción misma.no fué incluida en la transcripción.
En apoyo de la segunda proposición, los apelantes citan el caso de Martínez, cesionario de Fajardo v. García, et al., 18 D.P.R. 733. El ahogado, sin embargo, pasó por alto el hecho de que los $100 así como el saldo, fueron satisfechos por Muñoz, que demanda no como mero cesionario del primitivo acreedor, sino como fiador que ha satisfecho el pagaré de su principal.
La tercera proposición de los apelantes parece fundarse más o menos indistintamente en la teoría de una acción por virtud de un pagaré mercantil prescrito y en la idea de un pleito seguido por un deudor mancomunado para recobrar de su codeudor la cantidad proporcional de la obli-*373gaeión qne debió haber sido satisfecha por él. Pero, como ya hemos indicado, ninguna de estas teorías es la del pre-sente caso.

Debe confirmarse la sentencia apelada.